            Case 1:20-cv-07316-VEC Document 21 Filed 09/15/20 Page 1 of 2

                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                    DATE FILED: 09/15/2020
 ------------------------------------------------------------------------X
 ANNIE DOE,                                                              :
                                                                         :
                                       Plaintiff.                        :         20-CV-7316 (VEC)
                                                                         :
                            -against-                                    :               ORDER
                                                                         :
                                                                         :
 COLLEGE OF MOUNT SAINT VINCENT,                                         :
                                                                         :
                                       Defendant.                        :
 ----------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a hearing is scheduled for September 17, 2020, at 2:30 p.m. in Courtroom 518

of the Thurgood Marshall U.S. Courthouse;

        IT IS HEREBY ORDERED the conference will be held instead in Courtroom 443.

        IT IS FURTHER ORDERED that the public may dial-in to the proceeding using

(888) 363-4749 // Access code: 3121171# // Security code: 7316#.

         All of those accessing the conference are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire and

have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who meet

the entry requirements established by the questionnaire will be permitted entry. Please contact

chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.

        SO ORDERED:

Dated: New York, New York
       September 15, 2020                                            VALERIE CAPRONI
                                                                   United States District Judge
         Case 1:20-cv-07316-VEC Document 21 Filed 09/15/20 Page 2 of 2



All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
